DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 are rejected under 35 U.S.C. 102(A0(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lahoutifard et al (US 2013/0117704 – Hereafter Lahou) in view of Hawthorne (US 2008/0147430).
Claim 1. Lahou teaches a sharing economy business online platform (Fig. 1, [0029].  Please see Hawthorne for further analysis), comprising: 
a server-based computer program providing said online platform to be displayed via a device having a screen (Fig. 3, server-side 320 and also Fig. 7) where the device is connected online (Fig. 1); 
make available user accounts each with an avatar (to create an avatar and/or user account. The process may begin, for instance, when a user navigates to a for a plurality of human participants to sign up (Fig. 2, 280 and [0046-0047]) and participate in a virtual event on the platform; (Fig. 12, and [0108]: “a user may also be able to view the event such that the user is able to interact with the environment and/or other users participating in the event. Such interaction may be facilitated by allowing the user to move the avatar within the environment and operate various facilities (e.g., a lecturer may be able to use an avatar to operator a multimedia display during a presentation) and/or interact with other users (e.g., a participant may be able to communicate with other participants using their avatars)”.
While Lahou details the virtual platform as in the conferencing or tradeshow events, this events are obviously included as part of  “sharing economy business online platform” as required by the preamble of the claim.  To support this obviousness, Hawthorne teaches a computer-based system for many virtual platform events that require sharing economy business online….such as “at least one of a funeral, a wedding, a bar mitzvah, a birthday party, a shower, an engagement party, and a graduation party, [0010]”.
Therefore, it would have been obvious to the ordinary artisan before the effective filing date to incorporate the teaching of Hawthorne into the teaching of Lahou for the purpose of providing a platform and system for efficient systems to assist remote attendance at such life events and allow for real-time interaction between those in real attendance at the life event and those in virtual/remote attendance.  And furthermore 
Claim 2. The online platform as recited in claim 1, where the plurality of human participants can create and/or manage his or her avatar in the virtual event. (Fig. 8, [0090-0097] and Fig. 9, [0099]).
Claim 3. The online platform as recited in claim 1, make available a host account each with or without an avatar for a human participant to sign up and host the virtual event on the platform. (Figs. 6-12: Also the secondary reference, Hawthorne, Fig. 7.
Claim 4. The online platform as recited in claim 1, make available in the platform for money to exchange between the host account and the user accounts.  (Hawthorne teaches, “Preferably, when a person registers to remotely participate in a life event, it will be the case that payment will then be required. Preferably, the payment will be made by major credit card (such as, for example, Visa Card, Master Card, American Express Card, Discover Card), debit card, electronic check, or gift card. Preferably, the service provider will have a merchant account and necessary software to allow payments to be processed. An example of such software is the X-CHARGE.TM. payment processing software by X-Charge, Inc., of Fountain Valley, Calif. which supports each of the above-mentioned payment modes, [0036]”.
Claim 5. The online platform as recited in claim 1, wherein the virtual event is a funeral. Hawthorne discusses funeral, [0010-0012] and Fig. 1, [0021-0022]). 
Claim 6. The online platform as recited in claim 1, make available in the platform for avatars to have  (Conference or tradeshow, [0058]; In addition to using the system for virtual events, the system may be adapted for smaller meetings, 3D websites, virtual classrooms, virtual worlds, games, learning environments, and/or other wizard-type processes for building 3D spaces, such as virtual online parties. The system may be used for other entertainment applications such as online concerts, games, shows, virtual theaters, etc, [0029]).
Claim 7. The online platform as recited in claim 1, make available in the platform a space for avatars to leave messages, (sending a message, flag, and/or other appropriate element, [0073]).
					Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUNG-HOANG J. NGUYEN whose telephone number is (571)270-1949. The examiner can normally be reached Reg. Sched. 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 570-272-7530. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/PHUNG-HOANG J NGUYEN/Primary Examiner, Art Unit 2651